DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2002/0021818 (published 21 February 2002) (“Kowaki”).
Claim 1 is drawn to “a speaker unit.” The following table illustrates the correspondence between the claimed speaker unit and the Kowaki reference.
Claim 1
The Kowaki Reference
“1. A speaker unit having at least a part that is installed in a first space separated by a wall from a second space in which a sound to be output by the speaker unit is listened to, the speaker unit comprising:
Kowaki describes a speaker apparatus installed in a cabinet 10. Kowaki at ¶¶ 24, 43, FIGs.1, 6. The cabinet 10 includes a wall, such as a cylinder. Id. Cabinet 10 defines a first, interior space that partially houses two speakers and acts as a rear volume for the two loudspeakers as they emit sound into the second space from their front surfaces. Id. at ¶¶ 24–29, FIGs.1, 6.
“a first speaker;
“a second speaker;
The Kowaki reference similarly describes a speaker apparatus includes a first speaker 20 and a second speaker 30. Id.
“a speaker connector that interconnects the first speaker and the second speaker so that back surfaces of the first speaker and the second speaker oppose each other;
Kowaki connects speakers 20, 30 with a rib 50 corresponding to the claimed speaker connector. Id. In particular rib 50 connects the rear surfaces of yokes 27, 37. Id.
“a first spacer that interconnects the first speaker and a first opening of the wall; and
“a second spacer that interconnects the second speaker and a second opening of the wall,
Speakers 20, 30 each include a frame 22, 32 formed with a guide 29, 39 to couple as needed with first and second openings in cabinet 10. Id. at ¶ 26, FIG.1. Guides 29, 39 correspond to the claimed spacers since they adapt speakers 20, 30 to fit into the openings in cabinet 10. See id.
“wherein the first speaker, the second speaker, the speaker connector, the first spacer and the second spacer are integrally connected to each other.”
Similarly, Kowaki’s speakers 20, 30, rib 50 and guides 29, 39 are integrally connected to create a mechanism to support speakers 20, 30 and to cancel mechanical vibration in the speakers. Id. at ¶¶ 24–29, FIGs.1, 6.

Table 1
For the foregoing reasons, the Kowaki reference anticipates all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the first spacer is connected to the first opening via a first speaker cushioning material and the second spacer is connected to the second opening via a second speaker cushioning material.”
Similarly, Kowaki describes using shock absorbers 42 connecting guides 29, 39 to first and second openings in the wall formed by cabinet 10. Kowaki at ¶ 26, FIG.1. For the foregoing reasons, the Kowaki reference anticipates all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“wherein the first spacer is passed through the first opening and the second spacer is passed through the second opening.”
The Kowaki reference describes guides 29, 39, which correspond to the claimed spacers, as passing through first and second openings in a cabinet 10 that corresponds to the claimed wall. Kowaki at ¶ 26, FIG.1. For the foregoing reasons, the Kowaki reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 4, 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Kowaki and US Patent Application Publication 2018/0020290 (published 18 January 2018) (“Ludwig”).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Kowaki and US Patent Application Publication 2016/0192075 (published 30 June 2016) (“Shibata”) and US Patent Application Publication 2010/0232637 (published 16 September 2010) (“Kowaki II”).
Claim 2 depends on claim 1 and further requires the following:
“further comprising: a connecting member that interconnects the first spacer and the second spacer.”
The anticipation rejection of claim 1, incorporated herein, shows a correspondence between Kowaki’s cabinet 10 and the claimed wall. Alternatively, Kowaki’s cabinet 10 corresponds to the claimed connecting member that interconnects guides 29, 39. Under this alternative correspondence mapping, the Kowaki reference does not include a wall corresponding to the claimed wall.
The differences between the claimed invention and the Kowaki reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. In particular, Kowaki teaches improving known vehicle speaker systems by adding a rib 50 and other features to couple two speakers in order to cancel unwanted mechanical vibration. Kowaki at ¶¶ 6, 24–29, FIGs.1, 6. The Ludwig reference describes a vehicular speaker system that includes a center console 92 with a pair of speakers 90, 94 located in openings on opposite sides of the console. Ludwig at ¶ 65. Like Kowaki’s speakers, speakers 90, 94 are fixed and driven so that the force of each tends to cancel the force of the other to prevent unwanted mechanical vibration in the system. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to locate Kowaki’s speakers in two openings of a center console wall, as seen in Ludwig. For example, through a simple adaptation of Kowaki’s preferred component fixing techniques, one of ordinary skill in the art would have located Kowaki’s speaker apparatus so speakers 20, 30 would be located proximate openings on opposite sides of a center console. See Ludwig at FIGs.3, 5. The speaker cabinet 10 would then be coupled to the wall by suitable guides 29, 39 and shock absorbers 42 to provide a floating connection between the speaker apparatus and the center console. See Kowaki at FIG.1. For the foregoing reasons, the combination of the Kowaki and the Ludwig references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“further comprising: a stay that holds the speaker connector via a connector cushioning material having elasticity.”
Kowaki describes including intermediate supporter 70 to stabilize rib 51 via ring 71, base 72 and shock absorber 74. Kowaki suggests forming shock absorber 74 with felt. However, one of ordinary skill in the art would have known from references like Shibata at ¶ 89, FIG.10, and Kowaki II at ¶ 42, FIG.3 that an elastic buffer, or polyethylene foam, may be used as a shock absorber. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to replace shock absorber 74 with an elastic material, like polyethylene foam. For the foregoing reasons, the combination of the Kowaki, the Shibata and the Kowaki II references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“further comprising: a cover that surrounds the first spacer and the second spacer and forms a back-surface space of each of the first speaker and the second speaker
“wherein the cover is provided with a duct that communicates the back-surface space with other spaces different from the second space in which the sound to be output by the speaker unit is listened to.”
The anticipation rejection of claim 1, incorporated herein, shows a correspondence between Kowaki’s cabinet 10 and the claimed wall. Alternatively, Kowaki’s cabinet 10 corresponds to the claimed cover as it surrounds at least a portion of frames 22, 32 and guides 29, 39, to form an enclosed rear volume for speakers 20, 30. In one embodiment, cabinet 10 is formed with a body 12a having a hollow projection part 12b corresponding to the claimed duct. Under this alternative correspondence mapping, the Kowaki reference does not include a wall corresponding to the claimed wall.
The differences between the claimed invention and the Kowaki reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. In particular, Kowaki teaches improving known vehicle speaker systems by adding a rib 50 and other features to couple two speakers in order to cancel unwanted mechanical vibration. Kowaki at ¶¶ 6, 24–29, FIGs.1, 6. The Ludwig reference describes a vehicular speaker system that includes a center console 92 with a pair of speakers 90, 94 located in openings on opposite sides of the console. Ludwig at ¶ 65. Like Kowaki’s speakers, speakers 90, 94 are fixed and driven so that the force of each tends to cancel the force of the other to prevent unwanted mechanical vibration in the system. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to locate Kowaki’s speakers in two openings of a center console wall, as seen in Ludwig. For example, through a simple adaptation of Kowaki’s preferred component fixing techniques, one of ordinary skill in the art would have located Kowaki’s speaker apparatus so speakers 20, 30 would be located proximate openings on opposite sides of a center console. See Ludwig at FIGs.3, 5. The speaker cabinet 10 would then be coupled to the wall by suitable guides 29, 39 and shock absorbers 42 to provide a floating connection between the speaker apparatus and the center console. See Kowaki at FIG.1. For the foregoing reasons, the combination of the Kowaki and the Ludwig references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the wall is an interior wall of a vehicle or of a building.”
Claim 8 depends on claim 5 and further requires the following:
“wherein the wall includes a protrusion protruded to a vehicle cabin or a room in a building, the vehicle cabin or the room corresponding to the second space in which the second [sic, sound] to be output by the speaker unit is listened to, and each of the first and second openings is provided in a surface opposite to the protrusion.”
The obviousness rejection of claim 4, incorporated herein, shows the obviousness of fixing Kowaki’s speaker apparatus to a center console of a vehicle as taught and suggested by the Ludwig reference. Kowaki’s speakers 20, 30 would then be positioned in openings opposite to a protrusion. See Ludwig at FIGs.3, 5. For the foregoing reasons, the combination of the Kowaki and the Ludwig references makes obvious all limitations of the claims.
Summary
Claims 1–8 are rejected under at least one of 35 U.S.C. §§ as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

6/18/2022